UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-31088
                         Summary Calendar


         In The Matter Of:    BAINE SMITH TRANSPORT, INC.,

                                                               Debtor.


                             BAINE SMITH,

                                                         Appellant,


                                VERSUS


                         BARRY KUPERMAN,

                                                             Appellee.




          Appeal from the United States District Court
              For the Western District of Louisiana
                              (95-CV-25)


                             May 8, 1996



Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an appeal from a judgment entered by the United States

District Court for the Western District of Louisiana which affirmed


     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the judgment of the United States Bankruptcy Court for the Western

District of Louisiana wherein the bankruptcy judge held that a 1989

Corvette was property of the bankruptcy estate under 11 U.S.C. §

541(a). We have carefully reviewed the briefs, the record excerpts

and relevant portions of the record itself. For the reasons stated

by the United States district judge in his memorandum ruling filed

September 27, 1995, we affirm the judgment filed September 27,

1995, which affirms the earlier judgment of the bankruptcy court.

               AFFIRMED.




                                2